Mr Alex Gourlay
26 September 2013






26 September 2013
PRIVATE & CONFIDENTIAL
Mr Alex Gourlay


(By e-mail)
Dear Alex
YOUR SECONDMENT TO WALGREEN CO.
This letter is to confirm the terms which will apply to you during your
secondment to Walgreen Co. You will remain an employee of Alliance Boots
Management Services Ltd ("the Company") and your secondment will begin with
effect 1 October 2013. Your secondment will continue until 30 September 2015,
subject to earlier termination (see paragraph 5 below).  Your secondment may
continue beyond 30 September 2015 if both you and the Company agree to this but,
in any event, the maximum duration of your secondment under these terms shall be
two years. The Company will review the position with respect to the secondment
duration within the last six months of the arrangement.
During this secondment you will be assigned on an accompanied status basis.
For the duration of your secondment, you will remain in the employment of the
Company under the terms and conditions of your current employment contract with
the Company (your "Employment Contract") and subject always to the terms set out
below.  The policies developed for employees working in the UK will continue to
apply to you during your secondment subject to any mandatory statutory minimum
provisions which may apply to you and which are in force from time to time in
the UK.
Your HR Director is currently Stephen Lehane and all consents and authorisations
which you are required to obtain from the Company regarding policy should be
sought from your HR Director. If you have any queries regarding support for your
secondment, you should also contact Kate Low, the International Assignment
Manager in the UK.
1            Job title & expectations
Your job title whilst on secondment will be Executive Vice President, President
of Customer Experience and Daily Living, Walgreen Co. and you will report
directly to Greg Wasson, President and Chief Executive Officer. In this role,
you will have equal and equivalent position and rank as other officers of the
same level within Walgreen Co.  In this role, you will be a Section 16 Executive
Officer of Walgreen Co., as defined by Rule 3b-7 of the Securities Exchange Act
of 1934, as amended (the "Exchange Act").  As such, this agreement is subject to
the approval of the Compensation Committee of the Board of Directors of Walgreen
Co. (the "Committee") and the Committee will review and approve your
compensation, including salary, incentive compensation, equity compensation,
perks, and certify attainment of goals for performance-based compensation. You
agree to comply with all rules and regulations, including disclosure
requirements, applicable to your role.
Notwithstanding anything to the contrary in this letter, during any period that
you are seconded by the Company to another entity, you shall not have any
authority to negotiate on behalf of the Company, or to modify or accept
contracts on behalf of the Company or to otherwise bind the Company to any
contract with any third party or to conduct any business in the name of or on
behalf of the Company.  Further, any contract presented to you that is intended
to bind the Company must be entered into by a duly authorized officer of the
Company located in the principal business offices of the Company in the UK.


Your Employment Contract currently requires you to keep the Company's and its
affiliates' confidential information and trade and business secrets
confidential. You are also required to keep confidential any confidential
information and trade and business secrets related to Walgreen Co. and its
affiliates to which you have access during the secondment.
Whilst on secondment, you must give Walgreen Co full written details of all
inventions and of all works embodying any intellectual property made wholly or
partially by you at any time during the term of the secondment. All intellectual
property rights subsisting (or which may in the future subsist) in all such
inventions and works made wholly or partially by you at any time during the
secondment shall automatically, on creation, vest in Walgreen Co absolutely and
to the extent that they do not vest automatically, you will hold them on trust
for Walgreen Co. By accepting the terms of this letter, you agree to promptly
execute all documents and do all acts as may, in the opinion of Walgreen Co, be
necessary to give effect to these obligations.
Upon termination of the secondment (if requested by Walgreen Co), you must:

(a) deliver to Walgreen Co all documents (including, but not limited to,
correspondence, lists of clients or customers, plans, drawings, accounts and
other documents of whatsoever nature and all copies thereof, whether on paper,
computer disc or otherwise) made, compiled or acquired by you during the
secondment and relating to the business or affairs of Walgreen Co or its
clients, customers or suppliers and any other property of Walgreen Co which is
in your possession, custody, care or control;

(b) irretrievably delete any information relating to the business of Walgreen Co
stored on any magnetic or optical disc or memory and all matter derived from
such sources which is in your possession, custody, care or control outside the
premises of Walgreen Co; and

(c) confirm in writing and produce such evidence as is reasonable to prove
compliance with these obligations.

2.            Place of work
Your normal place of work will be at Walgreen Co, Deerfield.  However, you will
be required to travel to or work at other locations across the globe for the
proper performance of your duties. We reserve the right to re-evaluate the ideal
location for you to be based, subject to business requirements. This would be
discussed with you fully were a further relocation to be required.
3.            Hours of work
Your normal hours of work will be 40 hours per week.  You are required to work
such additional hours as are necessary for the proper performance of your
duties.
4.            Holiday
Your holiday entitlement will be 30 days in line with the current UK policy, and
you will be required to take US public holidays instead of UK bank and public
holidays. You will be required to obtain Walgreen Co's prior approval before
taking any such holiday and, at the same time as receiving such approval, notify
the Company of the agreed holiday dates and duration.
5.            Duration of, and terms applicable on termination of, your
secondment and/or employment

(a) The start and continuation of your secondment will be subject to you
obtaining appropriate documentary evidence of your entitlement to live and work
in the USA and to you remaining entitled to live and work in the USA.  You may
be required to register locally with the appropriate and/or relevant authorities
in the USA.

(b) During your secondment the provisions of your Employment Contract relating
to termination of your employment with the Company will continue to apply.  Your
secondment and the terms under this secondment letter will end automatically on
termination of your employment.

(c) Your secondment may be terminated by the Company giving you not less than
three months notice (or in accordance with paragraphs 5(a) or (b) above or
paragraph 13(c) below).

(d) At the end of your secondment these secondment terms will cease to apply
and, provided your employment with the Company is not terminated, you may be
offered (and if offered shall be expected to accept) an alternative role within
the group at the same or a more senior grade and at a salary which would not be
less than your current basic salary.  If such an alternative role is offered to
you, you would not be in a redundancy situation nor would you be entitled to
receive any redundancy pay from the Company (or any other Alliance Boots Group
Company) whether or not you decided to accept the alternative role offered to
you.

(For the purposes of this secondment letter "Alliance Boots Group Company" means
the Company, its associated companies and any "holding" or "subsidiary" company
of the Company as those terms are defined in the Companies Act 2006, whether in
the UK or abroad.)

(e) If no such alternative employment is offered to you on termination of your
secondment (whether in the UK or abroad), you may be in a redundancy situation
and therefore subject to the relevant provisions applicable to redundancy in the
UK.

6.            Remuneration

(a) Your annual basic salary will be £572,000 (Five Hundred Seventy Two Thousand
Pounds); this is your secondment salary and is effective from 1 October 2013.

(b) Your Cost of Living Allowance ("COLA") is £12,415 per year (Twelve Thousand,
Four Hundred and Fifteen Pounds) Your COLA will not be Tax Equalised and it will
be determined by the Company from time to time at its absolute discretion and
may increase or decrease.  The COLA will be reviewed in June 2014 to take
account of new COLA data which is not available until mid–June 2014.

(c) Your secondment salary will be Tax Equalised (see paragraph 9 (a) below).

(d) Your secondment salary will be paid to you in equal instalments (subject to
appropriate deductions if applicable) monthly in arrears on or about the 28th
day of the month by credit transfer to your nominated UK bank account.

(e) Your UK basic salary (and consequently your secondment salary) will be
reviewed by the Company from time to time in consultation with Walgreen Co.
 Currently, these are reviewed annually in June though you can expect your next
review in April 2014.

(f) During your secondment you will be eligible to participate in the Walgreen
corporate bonus program.  Based on your position this is targeted at 100% of
salary and will be determined according to the Walgreen fiscal year from
September 1 through August 31, and is subject to the Walgreen Co. Board of
Directors' approval of each year's bonus.    You will be eligible for a
pro-rated bonus (April to September 2013 inclusive) under the Alliance Boots
bonus scheme for the current Alliance Boots fiscal year only, payable in June of
2014.  You will also be eligible for a full-year bonus under the Walgreen plan
for fiscal 2014, beginning September 1, 2013 and ending on August 31, 2014
(payable in November 2014).  Any bonus payment made to you will be Tax
Equalised.

(g) During your secondment your Long-term Incentives will continue to be earned
under the Alliance Boots programs for which you are currently eligible.  You
will not be eligible for any long-term incentive awards under the Walgreen Co.
2013 Omnibus Incentive Plan.

7. Pension

Your pension provision will continue as currently, with a supplement payment of
40% of base salary.

8. UK Car Allowance

You will continue to be eligible to receive your UK Car Allowance whilst on
secondment.
9.            Tax and social security

(a) The Company will "Tax Equalise" your secondment salary and other
remuneration and benefits identified as "Tax Equalised" in this secondment
letter (the "Tax Equalised Amounts") and pursuant to the Company's assignment
policy. This means that, at the end of each UK tax year in which you have been
on secondment, the Company will review your overall tax position relating to
employment related income to ensure you are no worse off from a tax perspective
as a result of your secondment.

If actual taxes in the UK are no longer due, the Company will calculate the UK
tax and Social Security Contributions, which would be due in respect of the Tax
Equalised Amounts if you were working in the UK (your "UK Hypothetical Tax").  
Please note that Tax Equalisation will not take account of the impact of your
secondment on your personal investments.

(b) It is your responsibility to comply with UK, US and other tax and social
insurance laws (including federal, state, local, provincial, cantonal,
municipal, etc.) and to ensure that your tax returns are properly submitted
within the relevant deadlines.  It is your responsibility to promptly recover
any overpayment of tax or social security contributions made to any relevant
authority for the benefit of the Company and to pay over any such sums recovered
to the Company promptly.

(c) If any overpayment is made to you by the Company as a result of Tax
Equalisation, the Company reserves the right to recover all or part of any
sum(s) overpaid from you by making deductions in accordance with paragraph 10,
and without prejudice to the Company's other rights and remedies for the
recovery of such sums.

(d) You are eligible to receive tax advice annually at the Company's expense;
from tax advisers nominated by the Company from time to time (and subject to
such financial and/or other conditions as the Company may from time to time
impose) in respect of both UK and US tax returns relating to your period of
secondment. Such advice will be provided in relation to remuneration from your
employment only.  The Company will not pay for additional tax planning advice,
for example in relation to personal investments. The company will however
consider, with the current provider, the additional services which you may
require due to your absence from the UK and then make the appropriate
consideration of the support required.

Any penalties or interest charges incurred because you fail to provide
information or documentation requested by the nominated tax adviser promptly
will be your responsibility.  The Company will not reimburse you in respect of
any such costs.
10.            Deductions
By signing this secondment letter you authorise the Company to deduct from your
remuneration or any other sums owed to you by the Company (whether during or
after termination of your employment) all (or part of) any sum(s) due from you
to the Company, and without prejudice to Company's other rights and remedies for
the recovery of such sums.
11.            Business expenses
You will be reimbursed in respect of expenses incurred wholly and necessarily in
the proper performance of your duties in accordance with the Company's policy
from time to time.  Your expenses will be reimbursed in the US on behalf of the
Company by direct credit transfer into your nominated bank account monthly in
arrears, provided that you have supplied evidence satisfactory to the Company
that the expenditure has been properly incurred in good time.
12.            Existing Insurance Coverage
You will continue to be covered by the Company's existing insurance
arrangements, in place prior to your secondment to the US.
13.            Medical treatment and medical examination

(a) You will be eligible to participate in the Company's International Private
Medical Scheme.   The Company reserves the right to amend and/or replace this
scheme and/or the cover provided from time to time.  Further details of the
current scheme will be available from your Secondment Manager.

(b) The Company may from time to time (whether before or during your secondment)
require you to submit to a medical examination by a medical practitioner
nominated by the Company at its sole discretion, and at the Company's expense.
 You consent to the disclosure of the results of any such examination to the
Company, in as far as they relate to your fitness to perform your duties and/or
eligibility to receive benefits, and subject always to applicable laws.

(c) The Company reserves the right to withdraw any offer of secondment or
terminate any secondment and require you to return to the UK without notice (or
on short notice) if, in the Company's opinion, you are not fit to perform your
duties or unlikely to return to work within a reasonable time period or if in
the Company's opinion you should undergo medical treatment provided by the
medical authorities in the UK.

14.            Visas and permits
The Company will, at its expense, where appropriate apply for (and where
appropriate assist you to obtain) any necessary work, residential and other
permits or visas required for your secondment (and the Company will reimburse
you for any reasonable costs incurred in obtaining such permits or visas). The
Company will also assist with the application and associated costs for
residential and other permits or visas required for your dependants. You are
required to assist the Company in this regard.
15.            Temporary Accommodation
The Company will meet the reasonable costs of your temporary accommodation
whilst in the US up to a maximum of 90 days.


16.            US Property Taxes


In recognition of the differences between UK and US property taxes, the Company
will pay you an additional allowance to represent the difference between your
pre-secondment UK property taxes on your principal residence and your US
property taxes on your principal residence.


17.              Relocation and repatriation expenses and home visits
The detail contained in this secondment letter supports the separate relocation
document which you will have received from the relocation team in the UK.
Subject to Company policy in force from time to time (including applicable
financial limits), the Company will also reimburse you the costs of the
following:

(a) One business class one way air fare, for yourself and your dependents,
between the UK and the US at the start of your secondment and, at the end of
your secondment (provided that your employment does not terminate on grounds of
your own conduct or resignation), between the US and the UK or the location of
any alternative role within an Alliance Boots Group Company; and

(b) Six business class return trips per year between the UK and the US for use
by you or your dependants.

(c) If required, transporting a reasonable amount of your personal belongings at
the start and end of your secondment between the UK and the US.  The costs of
the airfreight of 200 lbs per adult and a 40-foot sea freight container per
relocation (approx 14,000 lbs), will be  paid for by the Company.  The
relocation company will determine the best use of your total allowance when they
review the items to be moved.

(d) If you let your property in the UK you may have items which you do not wish
to leave in your property while overseas.  The Company will pay for storage and
insurance costs up to 2,050 lbs to include items for you per year.  This may be
increased if you rent furnished accommodation in the US.

18.            Grievances


If you have any grievance relating to your secondment or your employment you
should raise it with the Company's Human Resources Director.  You should make it
clear that you wish to raise a formal grievance. You may be asked to put your
grievance in writing.  If the grievance is not resolved to your satisfaction you
may raise the matter with me in writing and my decision will be final.
19.            Business Conduct
You are expected to comply with laws applicable to governmental payments. Except
as permitted under the Alliance Boots Code of Conduct and Business Ethics and
the Walgreen Co. Code of Business Conduct, you shall not, directly or
indirectly, pay, give or offer anything of value to any foreign government
officer, employee or representative, or to any foreign political party or
candidate for or incumbent in any foreign political office, for any personal or
business reasons, including in order to assist in obtaining, retaining or
directing business. Further, it is understood that you will not engage in any
employment or business enterprises that would in any way conflict with your
service with, and the interest of, the Company or Walgreen Co.
20.            Miscellaneous

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, the Company and its affiliates and
Walgreen Co. and its affiliates for the exclusive purpose of managing and
administering your international assignment.

You understand that the Company and Walgreen Co. hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, email address, family size, marital status,
sex, beneficiary information, emergency contacts, passport/visa information,
age, language skills, drivers license information, nationality, C.V. (or
resume), wage history, employment references, social insurance number or other
identification number, salary, job title, employment or severance contract,
current wage and benefit information, personal bank account number, and tax
related information for purposes of managing and administering your
international assignment ("Data").
You understand that Data may be transferred to any third parties assisting in
the management and administration of your international assignment, that these
recipients may be located in your country or elsewhere, and that the recipient's
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting me.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of managing and
administering your international assignment. You understand that Data will be
held only as long as is necessary to manage and administer your international
assignment.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your HR Director.

 (b) This secondment letter and your Contract of Employment together record the
whole Agreement between you and the Company in respect of your Secondment and
supersede any prior agreements in this regard.

(c) This secondment letter shall be governed and construed in all respects by
English law and you and the Company irrevocably submit to the non-exclusive
jurisdiction of the Courts of England & Wales.




(d) You hereby acknowledge that you have understood the Company's international
assignment policy

(e) A person, firm, company or corporation who or which is not a party to this
agreement (including members of your family) shall have no right to enforce any
term of this agreement.



Please would you sign, date and return to me the duplicate copy of this letter
to confirm that you have read, understand and agree to its contents.  The
additional copy is for you to keep.


Yours sincerely
/s/ Marco Pagni
Marco Pagni
Group Legal Counsel & Chief Administrative Officer
Signed on Behalf of Alliance Boots Management Services Ltd
I confirm that I have read, understand and agree to be bound by the contents of
this secondment letter.
/s/ Alex
Gourlay                                                                                                  27
/ 9/ 2013
Alex
Gourlay                                                                                                           Date
signed






- -